NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRED R. RUIZ,                                   No.    17-16435

                Plaintiff-Appellant,            D.C. Nos.    2:15-cv-01945-GMS
                                                             2:16-cv-02923-GMS
 v.

ALBERTSON’S WAREHOUSE, a wholly                 MEMORANDUM*
owned subsidiary of Albertsons, LLC;
ALBERTSON’S, LLC, a Delaware limited
liability company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Fred R. Ruiz appeals pro se from the district court’s summary judgment in

his consolidated actions alleging Title VII and Americans with Disabilities Act

(“ADA”) claims related to the termination of his employment as a truck driver.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Vasquez v.

County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Ruiz’s national

origin discrimination and retaliation claims because Ruiz failed to establish a prima

facie case of discrimination or retaliation. See Villiarimo v. Aloha Island Air, Inc.,

281 F.3d 1054, 1062, 1064 (9th Cir. 2002) (setting forth prima facie elements of

discrimination and retaliation claims under Title VII).

      The district court properly granted summary judgment on Ruiz’s hostile

work environment claim because Ruiz failed to raise a genuine dispute of material

fact as to whether he was subjected to verbal or physical conduct because of his

national origin. See Manatt v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003)

(setting forth prima facie requirements for hostile work environment claim under

Title VII).

      The district court properly granted summary judgment on Ruiz’s ADA

claims because the claims are time-barred. See 42 U.S.C. §§ 12117(a), 2000e-

5(e)(1) (stating that under the ADA, an aggrieved party must file a complaint

within either 180 or 300 days after an alleged unlawful employment practice has

occurred).

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.


                                          2                                     17-16435
2009).

     AFFIRMED.




                 3   17-16435